Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  129251                                                                                                Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  _______________________________________                                                               Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  IN RE ESTATE OF C. GEORGE                                                                                            Justices
  WIDDIFIELD, Deceased.
  _________________________________________
  MARGARET WIDDIFIELD, Personal
  Representative of the Estate of C.
  GEORGE WIDDIFIELD, a/k/a CHARLES
  G. WIDDIFIELD, Deceased,
               Peititioner/Counterdefendant-
               Appellee,
  v                                                                  SC: 129251
                                                                     COA: 252678
                                                                     Oakland PC: 02-285798-CZ
  MARGARET IZUTSU,
          Respondent-Counterplaintiff-
          Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 28, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 27, 2006                   _________________________________________
           s0221                                                                Clerk